   Case: 1:21-cv-00173-DRC Doc #: 35 Filed: 01/28/21 Page: 1 of 3 PAGEID #: 372




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

JOANNE ZANNI, on behalf of herself and all
other persons similarly situated, known and
unknown,

                  Plaintiff,

       v.                                           Case No. 1:20-cv-03407

FIFTH THIRD BANCORP and FIFTH                       Hon. Charles R. Norgle, Sr.
THIRD BANK, NATIONAL ASSOCIATION,

                  Defendants.


     MOTION TO WITHDRAW DAVID L. PERMUT AS COUNSEL OF RECORD


       Pursuant to Local Rule 83.17 of the United States District Court for the Northern

District of Illinois, Defendants Fifth Third Bancorp and Fifth Third Bank, National Association

(“Defendants”), by and through their counsel, respectfully request that this Court grant David L.

Permut leave to withdraw his appearance as an attorney of record in this matter. In support of

this motion, Defendants state as follows:


   1. On June 11, 2020, David L. Permut entered his appearance as an attorney of record for

       the Defendants.

   2. Mr. Permut is retiring from the firm Goodwin Procter LLP.

   3. Defendants will continue to be represented by Thomas M. Hefferon of Goodwin Procter

       LLP, as well as Alexander Nicholas Wright and Richik Sarkar of Dinsmore & Shohl

       LLP.

   4. Mr. Permut’s withdrawal will not cause any delay or prejudice in this matter.


       WHEREFORE, Defendants respectfully request that the Court grant David L. Permut
   Case: 1:21-cv-00173-DRC Doc #: 35 Filed: 01/28/21 Page: 2 of 3 PAGEID #: 373




leave to withdraw as an attorney of record in this matter.

 Dated: January 28, 2021                           Respectfully submitted,

                                                   FIFTH THIRD BANCORP and FIFTH
                                                   THIRD BANK, NATIONAL
                                                   ASSOCIATION

                                                   /s/ David L. Permut
                                                   David L. Permut, Atty. No. 463729
                                                   GOODWIN PROCTER LLP
                                                   1900 N Street NW
                                                   Washington, DC 20036
                                                   Tel.: (202) 346-4000
                                                   dpermut@goodwinlaw.com

                                                   One of the attorneys for Defendants




                                                -2-
   Case: 1:21-cv-00173-DRC Doc #: 35 Filed: 01/28/21 Page: 3 of 3 PAGEID #: 374




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 28, 2021, a true and correct copy of the foregoing document

was served by electronic means through the Court’s CM/ECF System upon all other counsel of

record in this action.

                                                      /s/ David L. Permut




                                                -3-
